DETAILED ACTION
The instant application having Application No. 16/793,264 filed on February 18, 2020 is presented for examination by the examiner.
The amended claims submitted February 18, 2022 are under consideration. Claims 1-10 and 12-20 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Klinger on February 24, 2022.
The application has been amended as follows: 
7. (Currently Amended) Eyewear, comprising:
a frame;
an optical member supported by the frame;
a temple;
a hinge coupled between the frame and the temple, the hinge configured to allow rotation of the temple with respect to the frame;
an extender configured to allow the temple to extend away from the hinge to a hyperextended position, wherein the extender comprises a slidable bushing coupled to the temple, the bushing containing a spring configured to extend about the extender; and
an electrical conductor coupled to the hinge, the electrical conductor having a first service loop configured to allow the electrical conductor to extend when the temple extends away from the hinge to the hyperextended position, and a second service loop configured to allow the electrical conductor to extend when the temple is rotated about the hinge.
Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole “wherein the temple comprises a temple surface, wherein the temple surface comprises a recess configured to receive the protrusion when the temple is in an open position”.
Claims 2-6 and 12-13 depend from claim 1 and are allowed for at least the reason stated above. 
Regarding claim 7, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “a slidable bushing, the bushing containing a spring configured to extend about the extension member.” Notably, Moore et al. USPGPub 2019/0198981 included in the IDS of 2/17/2022, Fig. 4C, teaches a spring housing 434 in which spring 436 is housed, however spring housing 434 is not slidable because it is not disclosed as being slidable and because it is entirely encased by inner housing 432 and second barrel 442.
Claims 8-10 depend from claim 7 and would be allowable for at least the reason stated above.
Regarding claim 14, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole “wherein the temple comprises a temple surface, wherein 
Claims 15-20 depend from claim 14 and are allowable for at least the reason stated above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872